DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/19/2022 has been entered. All claims 1-9 have been cancelled and new claim 10 has been entered. Therefore, claim 10 are now pending in the application.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, recited “a plurality of springs” (line 3), “a plurality of hard springs” and “the plurality of hard springs having a lower number of convolutions than convolutions of each of the plurality of springs” (lines 6-8), “a plurality of medium hard springs” and “the plurality of medium hard springs having a greater number of convolutions than each of the plurality of hard springs” (lines 13-15), and finally, a plurality of next soft springs” and “the plurality of next soft springs having a greater number of convolutions than the number of convolutions of the plurality of medium hard springs” (lines 18-20).
It is not clear, a plurality of springs includes the set of hard springs, medium hard springs, and nest soft springs or both four different springs (plurality of springs, hard springs, medium hard springs and next soft springs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grueninger (US – 6,318,416 B1) and further in view of Mantzis (US – 2018/0368583 A1).
As per claim 10, Grueninger discloses Spring Interior and Method of Making comprising:
producing a plurality of springs from steel wire at a spring machine so as to form a spring unit (In the FIGS. 5 and 6 in the perspective representation, mechanical parts of a spring coiling machine 21 are shown. Individually these mechanical parts are not described in detail since they are known to those in the spring making art, Col: 4, Ln: 26-29, Fig: 5 and 6);
placing the plurality of springs into strips of springs, the plurality of springs being in nonwoven relationship (springs 13 are sequentially manufactured in rows, for example, of each nine springs 12, and then transferred to a row into an assembly machine where subsequently the rows or groups of rows are successfully joined together with wire spirals 16 to form a spring interior 10, Col: 3, Ln: 21-40, Fig: 1-8A);
producing a plurality of hard springs while forming the strips of springs at the spring machine, each of the plurality of hard springs having a lower number of convolutions than convolutions of each of the plurality of springs, each of the plurality of hard springs having an identical wire diameter as a diameter of each of the plurality of springs, each of the plurality of hard springs having a greater pre-tension than a pre-tension of each of the plurality of springs (In order for a wire, whose diameter remains constant, to be able to form springs 12 of differing hardness, at least the two spring windings 13 which lie neighboring the end rings 14 are formed with a different mean radius R1 deviating from the "normal" spring according to FIG. 3. The central winding 15 is identical with all three spring types, that is the "normal" n spring according to FIG. 3 and the two spring types with larger spring windings 13 (FIG. 4) or smaller spring windings 13 according to FIG. 2, Col: 3, Ln: 65 – Col: 4, Ln: 25, Fig: 1-8A);
positioning the plurality of hard springs in the spring unit in order to form a hard comfort area in the spring unit (Zones A, B, C, D, Col: 8, Ln: 5-16, Fig: 1);
forming a plurality of medium hard springs at the spring machine, each of the plurality of medium hard springs having a greater number of convolutions than each of the plurality of hard springs (In order for a wire, whose diameter remains constant, to be able to form springs 12 of differing hardness, at least the two spring windings 13 which lie neighboring the end rings 14 are formed with a different mean radius R1 deviating from the "normal" spring according to FIG. 3. The central winding 15 is identical with all three spring types, that is the "normal" n spring according to FIG. 3 and the two spring types with larger spring windings 13 (FIG. 4) or smaller spring windings 13 according to FIG. 2, Col: 3, Ln: 65 – Col: 4, Ln: 25, Fig: 1-8A);
placing the plurality of medium hard springs in the spring unit in order to form a transition comfort area in the spring unit (Zones A, B, C, D, Col: 8, Ln: 5-16, Fig: 1);
forming a plurality of next soft springs at the spring machine, each of the plurality of next soft springs having a greater number of convolutions than the number of convolutions of the plurality of medium hard springs, each of the plurality of next soft springs having an identical wire diameter as a wire diameter of each of the plurality of medium hard springs, each of the plurality of next soft springs having a lesser pre-tension than a pre-tension of each of the plurality of medium hard springs (In order for a wire, whose diameter remains constant, to be able to form springs 12 of differing hardness, at least the two spring windings 13 which lie neighboring the end rings 14 are formed with a different mean radius R1 deviating from the "normal" spring according to FIG. 3. The central winding 15 is identical with all three spring types, that is the "normal" n spring according to FIG. 3 and the two spring types with larger spring windings 13 (FIG. 4) or smaller spring windings 13 according to FIG. 2, Col: 3, Ln: 65 – Col: 4, Ln: 25, Fig: 1-8A);
placing the plurality of next soft springs in the spring unit so as to form a soft comfort area (Zones A, B, C, D, Col: 8, Ln: 5-16, Fig: 1);
repeating the hard comfort area and the transition comfort area and the soft comfort area along each of the strips of springs at the spring machine (Fig: 1);
feeding the strips of springs from the spring machine to an assembling machine such that the plurality of hard springs are at a beginning of the strip of springs (spring manufacturing process, Col: 7, Ln: 65 – Col: Col: 8, Ln: 50, Fig: 1-8A).
Grueninger discloses all the structural element of the claimed invention except for forming hard springs , medium hard springs and soft springs, sequentially. It would have been obvious to one having ordinary skill in the art before the effective filing date to produce the spring in sequence in which forming hard springs , medium hard springs and soft springs, sequentially, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI. C. Rearranging part.
Further, Grueninger discloses springs 12 may be manufactured one after another on the spring winding machine 21 to whatever hardness is desired. They are then fed to the assembly automatic machines spring by spring in a conventional manner, (Col: 8, Ln: 35-54, Fig: 1-8A), but fails to explicitly disclose gluing pocket spring strips to each other from a middle at the assembly machine by adding hot melted glue so as to provide a gradual transition between the hard comfort area and the transition comfort area and the soft comfort area.
Mantzis discloses Matress comprising:
gluing pocket spring strips to each other from a middle at the assembly machine by adding hot melted glue so as to provide a gradual transition between the hard comfort area and the transition comfort area and the soft comfort area (The first, section and third connections 36, 38, 46 can be made using adhesives. Conveniently, the adhesive may be a holt-melt adhesive (which is commonly known as “hot-glue”), [0063], Fig: 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the spring interior of the Grueninger to use the glue in which gluing pocket spring strips to each other from a middle at the assembly machine by adding hot melted glue so as to provide a gradual transition between the hard comfort area and the transition comfort area and the soft comfort area as taught by Mantzis in order to provide compressible and freely definable hardness zones.
Also see claim rejection 112 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly added claim 10 has been rejected over Grueninger (US – 6,318,416 B1) and further in view of Mantzis (US – 2018/0368583 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/Examiner, Art Unit 3657